United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1179
                                     ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *
      v.                                   *   Appeal from the United States
                                           *   District Court for the Eastern
Stanley Robinson,                          *   District of Missouri.
                                           *
             Appellant.                    *           [UNPUBLISHED]

                                     ___________

                              Submitted: June 18, 1999

                                   Filed: July 28, 1999
                                    ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and KYLE,1
      District Judge.
                          ___________

PER CURIAM.

       Stanley Robinson appeals from his conviction for possessing cocaine with intent
to distribute it, using a firearm during and in relationship to a drug trafficking crime,
and being a felon in possession of a firearm. See 21 U.S.C. § 841(a)(1), 18 U.S.C.
§ 924(c)(1)(A), and 18 U.S.C. § 922(g)(1), respectively. Mr. Robinson maintains that


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
various errors occurred in his trial that deprived him of rights guaranteed him under the
Fifth and Sixth Amendments to the Constitution. Having carefully examined the record
in relation to Mr. Robinson's arguments, it is clear to us that there was no error in the
trial and that, if there was, it was harmless in light of the overwhelming evidence of
Mr. Robinson's guilt. Since we see no utility in an extended opinion that would merely
rely on our well established precedents, we summarily affirm Mr. Robinson's
conviction. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2–